ON REHEARING.
Hooker, C. J.
The only question before us upon this hearing is whether the judgment rendered in ejectment *247against two defendants holding different portions of the property in dispute, in severalty, can be sustained, under the statute (3 Comp. Laws, § 10973) which provides that:
“When the action is against several defendants, if it appear on the trial that any of them, at the commencement of the suit, occupied or claimed distinct parcels in severalty or jointly, and that other defendants possessed or claimed other parcels in severalty or jointly, all of which titles, possessions, or claims were derived from the same source, the jury in such case shall state particularly in their verdict the description of the parcel claimed by each of said defendants, when the said verdict shall be for the plaintiff; and in case the said several titles, claims, or possessions were derived from a different source, the plaintiff shall elect at the trial, and before the testimony shall be deemed closed, against which he will proceed, and a verdict shall be rendered for the defendants not proceeded against.”
Larmon B. Townsend asserted ownership of the premises in fee, and on November 25, 1882, he and his wife, Gertrude Townsend, gave a warranty deed thereof to Jacob Mahler; taking a purchase-money mortgage from Mahler. On May 25, 1883, Mahler and wife deeded the east half of the premises to William Kreigh, subject to said mortgage. Gertrude Townsend, as the sole heir of Larmon B. Townsend, foreclosed the mortgage, and holds a sheriff’s deed, dated February 15, 1899, to the entire premises, and brought ejectment against Joseph Kreigh and Jacob Mahler and their wives. We understand defendants’ contention to be that the statute cited is not applicable to this cause, for the reason that the several defendants, Mahler and Kreigh, did not derive their titles from the same source.
Joseph Kreigh came into possession of his portion of the premises in 1883, under his son, William Kreigh, who was living upon the premises; Joseph having purchased half of the son’s interest, though no deed passed. The son lived there about seven years thereafter, and then moved away, and has since died. Joseph and wife have lived *248there ever since, claiming the land as theirs. When an attempt was made to collect this mortgage, the defendants questioned the validity of the Townsend title, and asserted that the legal title was outstanding in some Indians, and Kreigh acquired deeds from some alleged Indian owners of interests in the property. A finding of the probate court was made February 20, 1899, adjudging that of the real estate of one Kaw-bay-o-maw, deceased, the following were the lawful heirs, viz.: Ka-kako-me, one-fourth; Shaw-wan-ne-be-quay, one-fourth; Mon-yan, one-eighth; Paw-com-co-mo-quay, one-eighth; George King, one-fourth. Kaw-bay-o-maw purchased the land from the United States government. • Mon-yan, Ka-kako-me, and Shaw-wan-ne-be-quay deeded their interests to Godfroy in 1872. Paw-com-co-mo-quay deeded to Houseman in 1886. Other persons claiming to own one-fourth interest as heirs of Kaw-bay-o-maw deeded to Houseman in March, 1887. All of the titles of Godfroy and Houseman were acquired by Townsend, who deeded to Mahler by warranty deed. In January, 1899, Kreigh and Mahler set about getting some deeds of alleged Indian titles, and several deeds were taken in Joseph Kreigh’s name, and subsequently Joseph Kreigh quitclaimed to Mahler all of his interest in the share held by him. Thus it appears that each defendant shared in all Indian and other titles held by the other, except that Joseph Kreigh had no paper title representing the Townsend interest. But, if Kreigh is to be believed, he had a right to a deed, and he was claiming under and asserting that tifie at all'times, and never asserted another until January, 1899, when he acquired the Indian titles referred to. In short, all of the titles held by Kreigh are identical in their origin with all held by Mahler, and therefore their titles came from the same source.
The judgment of the circuit court is affirmed.
The other Justices concurred.